[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 483 
We find no error in the admission of evidence to explain the receipt dated November 19, 1870, and to show the consideration for which it was given; but we think the referee did err in admitting in evidence the copy of the letter alleged to have been sent with and attached to the receipt dated April 4, 1870, and also in rejecting the evidence offered by the defendant in rebuttal of that which had been given on the part of the plaintiff after the defendant had rested. We have carefully examined the case and think that a new trial should be ordered.
Judgment reversed and new trial ordered, with costs to abide the event.
All concur.
Judgment reversed. *Page 484